The judgment of the Supreme Court was entered
Per Curiam.
The fact was clear on the trial that the railroad company not only failed to give the plaintiffs any account of the fire, how, when and where it had occurred, but compelled the husband to go in search of the information himself, causing him trouble and expense. They therefore rested their case upon a fact clearly made out, which could be repelled only by satisfactory evidence on part of the company. But the giving of evidence by the defend*399ant, did not ipso facto repel the presumption of negligence. It was a question for the jury whether the evidence satisfactorily accounted for the fire, and also for the conduct of the defendants towards the plaintiffs, for the latter bore on the credibility of the evidence of the former. The jury found against the defendants on the facts.
Finding no error, the judgment is affirmed.